 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN OBASOHAN,                                   No. 2:19-cv-01557 JAM AC PS
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    PETER LEMOS, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this action pro se and has paid the filing fee. The action was

18   accordingly referred to the undersigned for pretrial matters by E.D. Cal. R. (“Local

19   Rule”) 302(c)(21). On August 12, 2019, a scheduling order was issued in this case ordering the

20   plaintiff to serve a copy of the scheduling order and complete service of process on defendants

21   within 90 days of filing the complaint. ECF No. 2 at 1. Plaintiff was cautioned that failure to

22   complete service within 90 days may result in dismissal pursuant to Fed. R. Civ. P. 40(m). Id.

23   The deadline passed, and no certificate of service was filed. On January 6, 2020, the court issued

24   an order to show cause no later than January 20, 2020 why this case should not be dismissed for

25   failure to prosecute. ECF No. 7. The order specified that a showing of proof of service on

26   defendants would be deemed good cause, and that failure to comply with the order would result in

27   a recommendation that this case be dismissed. Id. at 2.

28   ////
                                                       1
 1          On January 17, 2020, plaintiff filed two documents: (1) a Response to the order to show
 2   cause (ECF No. 8), and (2) a copy of the summons with “Notice to Eric Jones” hand-written at
 3   the top (ECF No. 9). Although the Response is 73 pages in length, it does not contain any proof
 4   of service, indicate any attempt to serve or intention to serve the defendants, or explain why
 5   service could not be timely effectuated. See ECF No. 8. To the contrary, the Response is entirely
 6   non-responsive to the Order to Show Cause, and appears to consist of factual material related to
 7   the underlying property dispute and related state court proceedings. Id.
 8          The “Notice to Eric Jones,” ECF No. 9, likewise does not address the service issue. There
 9   is nobody named “Eric Jones” listed as a defendant in this case. The copy of the summons bears
10   a stamp from the Stockton Police Department dated August 13, 2019, but the Stockton Police
11   Department is likewise not a named defendant and the stamp does not provide any information
12   about how the Police Department received a copy of the summons. There is no proof of service
13   attached, and no explanation of any attempts to serve the summons and complaint on the named
14   defendants under Fed. R. Civ. P. 4.
15          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without
16   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.
17   Civ. P. 41(b); Local Rule 110.
18          These findings and recommendations are submitted to the United States District Judge
19   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
20   (21) days after being served with these findings and recommendations, plaintiff may file written
21   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
22   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
23   objections within the specified time may waive the right to appeal the District Court’s order.
24   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
25   DATED: January 22, 2020
26

27

28
                                                        2
